Citation Nr: 1428981	
Decision Date: 06/26/14    Archive Date: 07/03/14

DOCKET NO.  12-10 731	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for beta thalassemia with retinal hemorrhage.

2.  Entitlement to service connection for beta thalassemia with retinal hemorrhage.

3.  Entitlement to service connection for sleep apnea.


REPRESENTATION

Veteran represented by:  Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Catherine Cykowski, Counsel


INTRODUCTION

The Veteran had active duty service from September 1992 to October 1994.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

In October 2013, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the record.  

Following the Board hearing, the record was held open for 30 days for the submission of additional evidence

In the decision below, the claim for service connection for beta thalassemia with retinal hemorrhage is reopened.  The issues of service connection for beta thalassemia with retinal hemorrhage and service connection for sleep apnea are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A claim for service connection for a beta thalassemia with retinal hemorrhage was denied in an unappealed November 2001 rating decision. 

2.  A claim to reopen was received in September 2010.  

3.  Evidence received since the November 2001 rating decision relates to an unestablished fact necessary to substantiate the claim and raises a reasonable possibility of substantiating the claim for service connection for beta thalassemia.


CONCLUSIONS OF LAW

1.  The November 2001 rating decision denying service connection for beta thalassemia with retinal hemorrhage is final.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.104, 3.160(d), 20.200, 20.302, 20.1103 (2013).

2.  New and material evidence has been received to reopen the claim for service connection for beta thalassemia with retinal hemorrhage.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013). 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the AOJ, in this case the RO. Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded. 

The Court has held that the VCAA requires additional notice when a claimant seeks to reopen a previously denied claim.  In Kent v. Nicholson, 20 Vet. App. 1, 9-10   (2006), the Court held that VA must examine the basis for a denial of a previously disallowed claim and provide the appellant with notice of the evidence of service connection found lacking in the previous denial.

Here, a letter dated in December 2010 informed the Veteran of the basis for the prior denial of his claim for service connection for beta thalassemia.  The letter informed the Veteran of the evidence needed to reopen the claim as well as the evidence needed to substantiate a claim for service connection.  The December 2010 letter advised the Veteran what information and evidence must be submitted by the Veteran and what evidence VA would obtain.  The December 2010 letter included provisions for disability ratings and effective dates.

VA also has a duty to assist the Veteran in the development of the claim. This duty includes assisting the Veteran in the procurement of service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The record indicates that the RO obtained all information relevant to the Veteran's claim.  The service treatment records have been obtained, as well as post-service VA and private treatment records. 

The Veteran was not afforded a VA examination.  However, the Board notes that the duty to assist by arranging for a VA examination or obtaining a medical opinion does not attach until a previously denied claim is reopened.  38 C.F.R. § 3.159 (c)(4)(iii). 

As noted above, the Veteran was afforded Board hearing in October 2013.  At that hearing, testimony was presented on the issues of the claims to reopen service connection for beta thalassemia with retinal hemorrhage and service connection for sleep apnea.  The Veterans Law Judge and the Veteran's representative outlined the issues on appeal, and the Veteran and representative engaged in a colloquy as to substantiation of the claim, including identifying relevant types of evidence. Overall, the hearing was legally sufficient and the duty to assist has been met.  38 U.S.C.A. § 5103A  (West 2002 & Supp. 2013); Bryant v. Shinseki, 23 Vet. App. 488 (2010).

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  To the extent there may be any deficiency of notice or assistance, there is no prejudice to the Veteran in proceeding with the issue on appeal given the favorable nature of the Board's decision with regard to the claim to reopen.



Analysis of Claim

The RO previously considered and denied a claim for service connection for beta thalassemia with retinal hemorrhage in November 2001.  The November 2001 rating decision found that beta thalassemia was not shown in service.  The rating decision also found that beta thalassemia is a congenital or developmental defect and is unrelated to military service.  

The Veteran did not submit a timely notice of disagreement (NOD) to the November 2001 rating decision.  The Veteran did not appeal the RO's decision, and he did not submit any additional evidence within a year following this decision.  See 38 C.F.R. § 3.156(b); Buie v. Shinseki, 24 Vet. App. 242 (2010).  Thus, the decision became final one year later.

In September 2010, the Veteran filed a claim to reopen service connection for beta thalassemia with retinal hemorrhage.  In general, if new and material evidence is presented or secured with respect to a finally adjudicated claim, VA shall reopen and review the claim.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156. 

For claims filed on or after August 29, 2001, as in this case, new evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.

A claim that is the subject of a prior denial may be reopened if new and material evidence is received with respect to that claim.  Once a claim is reopened, the adjudicator must review it on a de novo basis, with consideration given to all the evidence of record.  38 U.S.C.A. § 5108 (West 2002); Evans v. Brown, 9 Vet. App. 273 (1996).  The evidence that is considered to determine whether new and material evidence has been received is the evidence received since the last final disallowance of the appellant's claim on any basis.  Evans, 9 Vet. App. 273 (1996).  This evidence is presumed credible for the purposes of reopening an appellant's claim, unless it is inherently false or untrue, or, if it is in the nature of a statement or other assertion, it is beyond the competence of the person making the assertion.  Duran v. Brown, 7 Vet. App. 216 (1995); Justus v. Principi, 3 Vet. App. 510 (1992).

In Shade v. Shinseki, 24 Vet. App. 110 (2010) the Court stated that the phrase "raises a reasonable possibility of substantiating the claim" is not a third part of the new and material standard.  The Court indicated the phrase must be viewed as "enabling" reopening rather than "precluding" it.

Generally, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. 
§ 1110 (West 2002); 38 C.F.R. § 3.303(a) (2013).  In addition, service connection may be granted for any disease diagnosed after discharge, when all the evidence including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

The evidence of record at the time of the November 2001 rating decision included service treatment records and a report of a VA examination dated in April 2001.  The service treatment records do not reflect findings or diagnoses of beta thalassemia.  A blood test completed in July 1994 noted a low hemoglobin level.  
The April 2001 VA examination reflects that the Veteran reported that he was diagnosed with beta thalassemia trait after leaving service in 1997.  The report noted that, after coming out of service in 1997, the Veteran was treated for vitreous hemorrhage in the left eye and was diagnosed as having beta thalassemia trait.

The evidence received since the prior final denial includes private medical records, the Veteran's written statements and the transcript of a Board hearing held in October 2013.  

The hearing testimony reflects the Veteran's testimony that he was told at separation that his blood counts were low.  The Veteran testified that the flight officer who performed the examination mentioned his red blood cell count, white blood cell count and hemoglobin.  

The Board finds that new and material evidence has been received to reopen the claim for service connection for a beta thalassemia with retinal hemorrhage.  The evidence received since the prior final denial in November 2001 is new, as it was not previously of record.  The evidence is also material, as it relates to an unestablished fact necessary to substantiate the claim.  The claim was previously denied based upon a lack of evidence of beta thalassemia during service.  The Veteran's hearing testimony relates to the basis of the prior final denial.  The hearing testimony reflects that the Veteran was advised of abnormal blood counts during his separation examination. When considered with the evidence of record, this evidence triggers VA's duty to assist by providing a medical opinion, which might raise a reasonable possibility of substantiating the claim.  Thus, the claim is reopened.  See Shade, supra; 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a). 

The claim of entitlement to service connection for beta thalassemia with retinal hemorrhage is further addressed in the REMAND portion below.

ORDER

New and material evidence having been received, the claim of entitlement to service connection for beta thalassemia with retinal hemorrhage is reopened.  To that extent only, the claim is granted.

REMAND

Beta Thalassemia with retinal hemorrhage

A veteran will be considered to have been in sound condition when examined, accepted and enrolled in service, except as to defects, infirmities, or disorders noted at entrance into service, or where evidence or medical judgment is such as to warrant a finding that an injury or disease existed prior thereto.  
38 U.S.C.A. § 1111.  Clear and unmistakable evidence that the disability existed prior to service and was not aggravated by service will rebut the presumption of soundness.  VAOPGCPREC 3-2003 (July 16, 2003). 

A pre-existing disease will be considered to have been aggravated by active service where there is an increase in disability during service, unless there is a specific finding that the increase in disability is due to the natural progression of the disease. 38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306 (2013). 

VA's General Counsel  has determined that service connection may be granted for diseases (but not defects) of congenital, developmental or familial origin if the evidence as a whole shows that the manifestations of the disease in service constituted "aggravation" of the disease within the meaning of applicable VA regulations.  VAOPGCPREC 82-90 (July 18, 1990).  Moreover, diseases of hereditary origin can be considered incurred, rather than aggravated, in service "if their symptomatology did not manifest itself until after entry on duty." VAOPGCPREC 67-90 (July 18, 1990).

At the Board hearing in October 2013, the Veteran testified that the flight officer who performed his separation examination told him that something was wrong with his blood counts.  

Service treatment records reflect that beta thalassemia was not noted upon enlistment.  A complete blood count, dated in July 1994 indicated that the Veteran had high red blood cell and white blood cell counts.  The report indicates that hemoglobin, low mean corpuscular, mean corpuscular hemoglobin and mean corpuscular hemoglobin concentration were low.

The Veteran had not been afforded a VA examination.  The Board finds that the Veteran should be afforded a VA examination.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(4) (2013); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Sleep apnea

The Veteran testified that he had fatigue and sleep problems during service.  He testified that he would stop breathing when he was asleep and then would wake up.  The testified that he was diagnosed with sleep apnea after service in 2004 or 2005. The post-service treatment records in evidence reflect a current diagnosis of obstructive sleep apnea.  

In light of the Veteran's testimony that he experienced sleep problems during service, as well as the current diagnosis of obstructive sleep apnea, a VA examination is necessary to decide the claim.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(4) (2013); McLendon, supra.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to determine the nature and etiology of beta thalassemia.  The claims file should be made available to the examiner for review of the case.  The examination report should indicate that the claims file was reviewed.  The examiner should address the following: 

(a)  Please provide any opinion on whether the Veteran's beta thalassemia is a congenital disease, congenital defect, an acquired disease, or the result of injury? In determining whether a condition is a defect, as opposed to a disease or injury, the examiner should expressly consider the following definitions provided by VA's General Counsel:

The term "disease" is broadly defined as any deviation from or interruption of the normal structure or function of any part, organ, or system of the body that is manifested by a characteristic set of symptoms and signs and whose etiology, pathology, and prognosis may be known or unknown.  On the other hand, the term "defect" would be definable as structural or inherent abnormalities or conditions that are more or less stationary in nature.

(b)  If the examiner determines that the beta thalassemia is a congenital disease, the following opinion should be provided:

Did the Veteran's beta thalassemia clearly and unmistakably exist prior to his active service and clearly and unmistakably undergo no permanent increase in severity as a result of his military service? In that regard, the examiner may consider any permanent increase in severity that occurred either during active duty as related to military service. 

(c)  If the examiner determines that the beta thalassemia is a congenital disease that did not clearly and unmistakable manifest prior to service, the following opinion should be provided:

Please provide an opinion as to whether it is "at least as likely as not" that beta thalassemia symptomatology initially manifest after entry into active service?

(d)  If the examiner determines that beta thalassemia is a defect, the following opinion should be provided:

Please provide an opinion as to whether it is "at least as likely as not" that the Veteran developed superimposed blood pathology as a consequence of service. 

(e)  If the examiner determines that the beta thalassemia is an acquired disease or the result of an injury, the following opinion should be provided:

Please provide an opinion as to whether it is "at least as likely as not" that beta thalassemia had its onset in service or is otherwise related to his service.

In answering these questions, the examiner should consider the complete blood count results obtained during service in July 1994.  The examiner should also consider the Veteran's testimony indicating that he was told that something was wrong with his blood counts in service.  

The examiner should provide a detailed rationale for the opinions stated.  If an examiner cannot provide the requested opinions without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.

2.  Schedule the Veteran for a VA examination to determine the nature and etiology of sleep apnea.  The claims file should be made available to the examiner for review of the case.  The examination report should indicate that the claims file was reviewed.  The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the current diagnosis of sleep apnea had its clinical onset during active service or is related to any in-service disease, event, or injury. 

The examiner should consider the Veteran's statements indicating that experienced fatigue and sleep problems in service.

The examiner should provide a detailed rationale for the opinion.  If an examiner cannot provide the requested opinions without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.

3.  Following completion of the foregoing, the RO must review the claims folder and ensure that all of the requested development has been conducted and completed in full.  In particular, the RO should determine whether the examiner has responded to all questions posed.  If not, the report must be returned for corrective action. 
38 C.F.R. § 4.2 (2013).

4.  After the requested development has been completed, the RO should readjudicate the merits of the Veteran's claims based on all the evidence of record.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  The case should then be returned to the Board.   

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


